Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8, 11-18, 20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lemaire et al (US 2016/0231557 A1).

Regarding claim 1, Lemaire et al (US 2016/0231557 A1) discloses an optical module (Figs. 1a-2) comprising: 
a support (Fig. 1a, support frame 2, para [0008]); 
a movable part (MEMS micro mirror 4) supported by the support so as to be swingable about an axis (oscillation axis 7); 
a mirror (4 is a mirror) provided to the movable part; 
a drive coil (conducting coil 5) provided to the movable part (see Figs. 1a and 1b);
a temperature monitoring element (9a and 9b) provided to the support (support frame 2, see para [0008]); and 
a magnet (magnet 6) that generates a magnetic field acting on the drive coil (5), wherein the support is thermally connected to the magnet (6). 

Regarding claim 2, the optical module according to claim 1,
wherein the movable part (Fig. 2) includes a first movable part (center movable part in Fig, 2) supported by the support (12) so as to be swingable about a first axis (along the axis of 7), and 
a second movable part (2 shown in Fig. 2) supported by the support (12) so as to be swingable about a second axis (along the axis of 17) crossing the first axis, 
the mirror (8) is provided to the first movable part (center movable part), the first movable part is connected to the second movable part so as to be swingable about the first axis (along the axis of 7), and 
the second movable part (2 shown in Fig. 2) is connected to the support (12) so as to be swingable about the second axis (along the axis of 17). 

Regarding claim 3, the optical module according to claim 2, 
wherein the drive coil includes a first drive coil (coil 5 is on the center part in Fig. 2) provided to the first movable part (see Fig. 2). 

Regarding claim 5, the optical module according to claim 2, 
wherein the drive coil includes a second drive coil (Fig. 2, 15) provided to the second movable part (see Fig. 2). 

Regarding claim 8, the optical module according to claim 1,
wherein the movable part (Fig. 2) includes a first movable part (center movable part in Fig, 2) supported by the support (12) so as to be swingable about a first axis (along the axis of 7), and 
a second movable part (2 shown in Fig. 2) supported by the support (12) so as to be swingable about a second axis (along the axis of 17) crossing the first axis, 
the mirror (8) is provided to the first movable part (center movable part), the first movable part is connected to the second movable part so as to be swingable about the first axis (along the axis of 7), and 
the second movable part (2 shown in Fig. 2) is connected to the support (12) so as to be swingable about the second axis (along the axis of 17) and 
wherein the drive coil includes a second drive coil (Fig. 2, 15) provided to the second movable part (see Fig. 2). 

Regarding claim 11, the optical module according to claim 2, further comprising: 
a connecting portion (torsional arms 3a and 3b) that connects the first movable part to the second movable part so that the first movable part is swingable about the first axis (axis 7), 
wherein a width of the support is larger than a width of the connecting portion when viewed in an optical axis direction of the mirror (see Fig.2).

Regarding claim 12, the optical module according to claim 2, further comprising:
a connecting portion (torsional arms 13a and 13b) that connects the second movable part to the support so that the second movable part is swingable about the second axis (axis 17) crossing the first axis (axis 7),
wherein a width of the support is larger than a width of the connecting portion when viewed in an optical axis direction of the mirror (see Fig. 2). 

Regarding claim 13, the optical module according to claim 1, 
wherein the temperature monitoring element is a temperature monitoring resistor of which a resistance value is changed in accordance with temperature (see abstract, detecting a change in the resistance (R) of the detection coil so as to detect a change in temperature of the MEMS mirror). 

Regarding claim 14, the optical module according to claim 13, wherein the temperature monitoring resistor is configured as a coil (see abstract, detection coil). 

Regarding claim 15, the optical module according to claim 14, 
further comprising: an electrode pad (Fig. 2, 9a, 9b, 19a and 19b) provided to the support (12); and a wire connected to one end of the drive coil and the electrode pad (see dotted lines shown in Fig. 2), wherein the electrode pad (9a, 9b, 19a and 19b) is provided to side the temperature monitoring resistor (coils 5 and 15) when viewed in an optical axis direction of the mirror (see Fig. 2). 

Regarding claim 16, the optical module according to claim 1,
wherein the support (12) is formed in a frame shape so as to surround the movable part when viewed in an optical axis direction of the mirror (see Fig. 2). 

Regarding claim 17, the optical module according to claim 1,
wherein the temperature monitoring element is provided to the support along an outer edge of the support when viewed in an optical axis direction of the mirror (see Figs. 1 and 2). 

Regarding claim 18, the optical module according to claim 1, 
wherein the drive coil (5) and the temperature monitoring element (9a, 9b) are arranged along a same plane (see Figs. 1a and 1b). 

Regarding claim 20, the optical module according to claim 1, 
wherein the drive coil (5) is embedded in the movable part (see Fig. 1b).

Regarding claim 22, the optical module according to claim 1,
wherein the temperature monitoring element (9a, 9b) is embedded in the support (see Fig. 1a). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lemaire et al (US 2016/0231557 A1) in view of Cugat et al (US 2013/0003155 A1).
Regarding claim 23, Lemaire et al discloses the claimed invention as set forth above except for the prior art further comprising:
a package that accomodates the support, the movable part, the mirror, the drive coil, and the temperature monitoring element, wherein the support is mounted on an inner surface of a base that is a part of the package, and the magnet is mounted on an outer surface of the base so as to face the movable part. 
Cugat et al discloses a package (Figs. 1-3) that accomodates the support (3), the movable part (1),  the mirror (reflecting surface on the movable part 1), the drive coil (13), and the temperature monitoring element (15 and 17), wherein the support is mounted on an inner surface of a base that is a part of the package (see Fig. 2), and the magnet is mounted on an outer surface of the base (25 and 27)so as to face the movable part (see Fig. 2). 
It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date to further comprise a package that accomodates the support, the movable part, the mirror, the drive coil, and the temperature monitoring element, wherein the support is mounted on an inner surface of a base that is a part of the package, and the magnet is mounted on an outer surface of the base so as to face the movable part for the purpose of making the optical module thinner by disposing the magnets outside of the base, as being motivated to fulfill the commercial demand.

Regarding claim 24, in combination the optical module according to claim 23, wherein a recessed portion is formed on the inner surface of the base so as to face the movable part (see the recessed portion formed in Fig. 2).

Regarding claim 25, in combination the optical module according to claim 23 , wherein the package includes a tubular side wall disposed so as to surround the support when viewed in an optical axis direction of the mirror, and a thickness of the base in an optical axis direction of the mirror is smaller than a distance  between the side wall and the support when viewed in an optical axis direction of the mirror (see Fig. 2).

Regarding claim 27, a distance measurement device (para [0002]) comprising:
the optical module according claim 1;
a light source that emits laser light; and
a photodetector that detects the laser light through an object and the mirror (miniaturized projection systems and visible or infrared light sensors inherently comprises a light source and a photodetector). 

Allowable Subject Matter
Claims 4, 6, 7, 9, 10, 19, 21 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the prior art further comprising:
an electromotive force monitoring coil provided to the first movable part, wherein the magnet generates a magnetic field acting the drive coil and the electromotive force monitoring coil as set forth in the claimed combination. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310. The examiner can normally be reached M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





5/19/2022
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872